EXHIBIT 10.49

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (“Agreement”) is made this 16th day of
December, 2009, by and between Cheryl L. Knight (“Executive”) and FIRST
CALIFORNIA FINANCIAL GROUP, INC., a Delaware corporation (the “Company”), with
regard to the following:

RECITALS

WHEREAS, the Board of Directors of the Company has deemed it appropriate for
Executive to be granted certain protections in the event of a merger or
acquisition, where the Company is not the surviving entity, or in the event of a
hostile tender or unapproved change of control, or in the event of Executive’s
termination without cause.

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the Company undertakes to provide Executive with the severance
benefits set forth herein upon the terms and conditions stated below it is
agreed as follows:

AGREEMENT

1.    Definitions. For purposes of this Agreement and except as otherwise
defined herein, all capitalized terms shall have the meanings set forth in Annex
A.

2.    Change in Control Payment. If within 12 months following a Change in
Control, the Company terminates Executive’s employment without Cause or
Executive terminates employment for Good Reason:

(A) the Company will pay Executive, as soon as permissible, one and one-half
(1.5) times Executive’s average annual compensation (salary and bonus) over the
prior three (3) years (or such shorter period as Executive has been employed);
provided, however, that this payment may be subject to the reduction set forth
in Annex B; and

(B) if Executive timely elects to continue Executive’s Company-provided group
health insurance coverage pursuant to the federal COBRA law, the Company will
reimburse Executive for the cost of Executive’s COBRA premiums, at the same
level as Executive maintained as of the date of termination, through the end of
the COBRA period (18 months), or until such time as Executive qualifies for
health insurance benefits through a new employer, whichever occurs first. The
reimbursement shall be for 100% of Executive’s COBRA premiums, as well as for
Executive’s eligible dependents’ COBRA premiums, and the coverage to be provided
on this basis shall be health and dental coverage.

3.    Delay on Payments. If the Company determines that Executive is a
“specified employee” within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended and that, as a result of such status, any portion of
the payment under this Agreement (either 2(A) or 2(B) or both) would be subject
to additional taxation, the Company will delay paying any portion of such
payment until the earliest permissible date on which payments may commence
without triggering such additional taxation (with such delay not to exceed six
(6) months), with the first such payment to include the amounts that would have
been paid earlier but for the above delay.

4.    Golden Parachute Limitation. Anything in this Agreement to the contrary
notwithstanding, the Company shall not be obligated to make any payment
hereunder that would be prohibited as a “golden parachute payment” or
“indemnification payment” under Section 18(k) of the Federal Deposit Insurance
Act.

5.    TARP Waiver. Executive hereby agrees to execute the waiver attached hereto
as Annex C and deliver the originally executed Waiver to the Company, which
Waiver shall be and/or become effective if Executive is, or becomes, a “senior
executive officer” or one of the “most highly compensated employees” of the
Company.

6.    Payments on Executive’s Death. If Executive dies and any amounts are or
become payable under this Agreement, the Company will pay those amounts to
Executive’s estate.

7.    Governing Law. This Agreement shall be governed by and construed according
to the laws of the State of California and the parties hereto submit to the
jurisdiction of the courts of



--------------------------------------------------------------------------------

competent jurisdiction of the County of Ventura, State of California.

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
hereinabove written.

FIRST CALIFORNIA FINANCIAL GROUP, INC.

By:               C. G. Kum Its:   President and Chief Executive Officer Cheryl
L. Knight  

 

 

2



--------------------------------------------------------------------------------

Annex A

For purposes of this Agreement, the following terms shall have the following
meanings:

“Cause” means any of the following:

(A) Executive’s continued failure, either due to willful action or as a result
of gross neglect, to substantially perform Executive’s duties and
responsibilities to the Group under this Agreement (other than any such failure
resulting from your incapacity due to physical or mental illness) that, if
capable of being cured, has not been cured within thirty (30) days after written
notice is delivered to Executive by the Company, which notice specifies in
reasonable detail the manner in which the Company believes Executive has not
substantially performed Executive’s duties and responsibilities.

(B) Executive’s engagement in conduct which is demonstrably and materially
injurious to the Group, or that materially harms the reputation or financial
position of the Group, unless the conduct in question was undertaken in good
faith on an informed basis with due care and with a rational business purpose
and based upon the honest belief that such conduct was in the best interest of
the Group.

(C) Executive’s indictment or conviction of, or plea of guilty or nolo
contendere to, a felony or any other crime involving dishonesty, fraud or moral
turpitude.

(D) Executive being found liable in any Securities and Exchange Commission or
other civil or criminal securities law action or entering any cease and desist
order with respect to such action (regardless of whether or not Executive admits
or denies liability) where the conduct which is the subject of such action is
demonstrably and materially injurious to the Group.

(E) Executive breaches of Executive’s fiduciary duties to the Group which may
reasonably be expected to have a material adverse effect on the Group.

(F) Executive’s (i) obstructing or impeding, (ii) endeavoring to influence,
obstruct or impede, or (iii) failing to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity (an “Investigation”). However, Executive’s failure to waive
attorney-client privilege relating to communications with Executive’s own
attorney in connection with an Investigation shall not constitute “Cause.”

(G) Executive removing, concealing, destroying, purposely withholding, altering
or by any other means falsifying any material which is requested in connection
with an Investigation.

(H) Executive’s disqualification, bar, order or similar requirement by any
governmental or self-regulatory authority from serving as an officer or director
of any member of the Group or Executive’s loss of any governmental or
self-regulatory license that is reasonably necessary for Executive to perform
Executive’s responsibilities to the Group under this Agreement, if (i) the
disqualification, bar or loss continues for more than 30 days and (ii) during
that period the Group uses its good faith efforts to cause the disqualification
or bar to be lifted or the license replaced. While any disqualification, bar or
loss continues during Executive’s employment, Executive will serve in the
capacity contemplated by this Agreement to whatever extent legally permissible
and, if Executive’s employment is not permissible, Executive will be placed on
leave (which will be paid to the extent legally permissible).

(I) Executive’s unauthorized use or disclosure of confidential or proprietary
information, or related materials, or the violation of any of the terms of the
Company’s standard confidentiality policies and procedures, in the case of any
item identified in this clause (I) which may reasonably be expected to have a
material adverse effect on the Group and that, if capable of being cured, has
not been cured within 30 days after written notice is delivered to Executive by
the Company, which notice specifies in reasonable detail the alleged
unauthorized use or disclosure or violation.

(J) Executive’s violation of the Group’s (i) workplace violence policy or
(ii) policies on discrimination, unlawful harassment or substance abuse.

For this definition, no act or omission by Executive will be “willful” unless it
is made by Executive in bad faith or without a reasonable belief that
Executive’s act or omission was in the best interests of the Group.

“Change in Control” means any transaction or series of related transactions as a
result of which:

 

3



--------------------------------------------------------------------------------

(A) the Company consummates a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of its assets (each a “Business
Combination”), in each case unless immediately following the consummation of
such Business Combination all of the following conditions are satisfied:

(i) Persons, who, immediately prior to such Business Combination, were the
beneficial owners of the Outstanding Voting Securities of the Company,
beneficially own (within the meaning of Rule 13d-3 promulgated under the
Exchange Act, directly or indirectly, more than 50% of the combined voting power
of the then Outstanding Voting Securities of the entity (the “Resulting Entity”)
resulting from such Business Combination (including, without limitation, an
entity which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries);

(ii) no Person, other than the Existing Shareholder Group, beneficially owns
(within the meaning of Rule l3d-3), directly or indirectly, more than: (i) 50%
of the then outstanding combined voting power of the Outstanding Voting
Securities of the Resulting Entity, except to the extent that such Person’s
beneficial ownership of the Company immediately prior to the Business
Combination exceeded such threshold, and (ii) beneficially owns more the
Existing Shareholder Group;

(iii) at least one-half of the members of the board of directors of the
Resulting Entity were members of the Board at the time the Board authorized the
Company to enter into the definitive agreement providing for such Business
Combination;

or

(B) any Person acquires beneficial ownership (within the meaning of Rule 13d-3)
of more than 50% of the combined voting power (calculated as provided in Rule
l3d-3 in the case of rights to acquire securities) of the then Outstanding
Voting Securities of the Company and has greater beneficial ownership than the
Existing Shareholder Group; provided, however, that for purposes of this clause,
the following acquisitions shall not constitute a Change of Control: (x) any
acquisition directly from the Company, (y) any acquisition by the Company,
(z) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any entity controlled by the Company; or (zz) any
acquisition by the Existing Shareholder Group.

“Existing Shareholder Group” means Richard D. Aldridge, John W. Birchfield,
James O. Pohlad, Robert C. Pohlad, William M. Pohlad (the “Individual
Shareholders”), members of the immediate family of the Individual Shareholders,
and any affiliated Person of Individual Shareholders or any member of their
immediate family.

“Good Reason” means the occurrence (without Executives written consent) of any
of the following within the 12-month period following a Change in Control:

(A) The assignment of duties substantially inconsistent with Executive’s
position, duties, and responsibilities (except in connection with a for Cause
termination).

(B) A 5% or greater reduction in Executive’s Salary as in effect prior to the
Change of Control.

(C) The Executive being required to be based anywhere other than within Los
Angeles or Ventura County, California, exclusive of required travel on business.

“Group” means the Company and its affiliates from time to time.

“Outstanding Voting Securities” of any Person means the outstanding securities
of such Person entitling the holders thereof to vote generally in the election
of directors of such Person.

“Person” shall have the same meaning ascribed to such term in Section 3(a)(9) of
the Exchange Act, which definition shall include a “person” within the meaning
of Section 13(d)(3) of the Exchange Act.

 

4



--------------------------------------------------------------------------------

Annex B

Limitation on Payments Following a Change in Control

Notwithstanding anything in the Agreement to the contrary, in the event it shall
be determined that any payment, award, benefit or distribution (or any
acceleration of any payment, award, benefit or distribution) by the Company (or
any of its affiliated entities) or any entity which effectuates a Change in
Control (or any of its affiliated entities) to or for the benefit of Executive
(whether pursuant to the terms of this Agreement or otherwise) (the “Payments”)
would be subject to the excise tax (the “Excise Tax”) under Section 4999 of the
Internal Revenue Code of 1986, as amended (the “Code”), then the amounts payable
to Executive under this Agreement shall be reduced to the maximum amount as will
result in no portion of the Payments being subject to such excise tax (the “Safe
Harbor Cap”). For purposes of reducing the Payments to the Safe Harbor Cap, only
amounts payable to Executive under this Agreement (and no other Payments) shall
be reduced, unless consented to by Executive.

All determinations required to be made under this Annex B shall be made by the
public accounting firm that is retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
the Executive that there will be a Payment, or such earlier time as is requested
by the Company. Notwithstanding the foregoing, in the event (i) the Board shall
determine prior to the Change in Control that the Accounting Firm is precluded
from performing such services under applicable auditor independence rules or
(ii) the Audit Committee of the Board determines that it does not want the
Accounting Firm to perform such services because of auditor independence
concerns or (iii) the Accounting Firm is serving as accountant or auditor for
the individual, entity or group effecting the Change in Control, the Board shall
appoint another nationally recognized public accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). If payments are reduced to the Safe Harbor
Cap, the Accounting Firm shall provide a reasonable opinion to Executive that he
or she is not required to report any Excise Tax on his or her federal income tax
return. All fees, costs and expenses (including, but not limited to, the costs
of retaining experts) of the Accounting Firm shall be borne by the Company. If
the Accounting Firm determines that no Excise Tax is payable by Executive, it
shall furnish Executive with a written opinion to such effect, and to the effect
that failure to report the Excise Tax, if any, on Executive’s applicable federal
income tax return will not result in the imposition of a negligence or similar
penalty. In the event the Accounting Firm determines that the Payments shall be
reduced to the Safe Harbor Cap, it shall furnish Executive with a written
opinion to such effect. The determination by the Accounting Firm shall be
binding upon the Company and Executive.

 

5



--------------------------------------------------------------------------------

Annex C

TARP WAIVER

In consideration for the benefits I will receive as a result of my employer’s
participation in the United States Department of the Treasury’s TARP Capital
Purchase Program, I hereby voluntarily waive any claim against the United States
or any state or territory thereof or my employer or any of its directors,
officers, employees and agents for any changes to my compensation or benefits
that are required in order to comply with Section 111(b) of the Emergency
Economic Stabilization Act of 2008, as amended (“EESA”), and rules, regulations,
guidance or other requirements issued thereunder (collectively, the “EESA
Restrictions”).

I acknowledge that the EESA Restrictions may require modification of the
employment, compensation, bonus, incentive, severance, retention and other
benefit plans, arrangements, policies and agreements (including so-called
“golden parachute” agreements), whether or not in writing, that I have with my
employer or in which I participate as they relate to the period the United
States holds any equity or debt securities of my employer acquired through the
TARP Capital Purchase Program and I hereby consent to all such modifications. I
further acknowledge and agree that if my employer notifies me in writing that I
have received payments in violation of the EESA Restrictions, I shall repay the
aggregate amount of such payments to my employer no later than fifteen business
days following my receipt of such notice.

This waiver includes all claims I may have under the laws of the United States
or any other jurisdiction related to the requirements imposed by the EESA
Restrictions (including without limitation, any claim for any compensation or
other payments or benefits I would otherwise receive absent the EESA
Restrictions, any challenge to the process by which the EESA Restrictions were
adopted and any tort or constitutional claim about the effect of the foregoing
on my employment relationship) and I hereby agree that I will not at any time
initiate, or cause or permit to be initiated on my behalf, any such claim
against the United States, my employer or its directors, officers, employees or
agents in or before any local, state, federal or other agency, court or body.

In witness whereof, I execute this waiver on my own behalf, thereby
communicating my acceptance and acknowledgement to the provisions herein.

 

Respectfully,                                        
                                                                 

Name: Cheryl L. Knight

Title: Executive Vice President and Chief Risk Officer

 

Date:                                          
                                                   

 

6